Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2017

                                   No. 04-17-00484-CV

                    BUCKSTOP ACQUISITION COMPANY, LLC,
                                 Appellant

                                             v.

          Cristino CASTANEDA Individually and dba Thermo Cooling Insulation,
                                    Appellees

                  From the 38th Judicial District Court, Real County, Texas
                              Trial Court No. 2016-3309-DC
                      Honorable Spencer W. Brown, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to December 11, 2017.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court